DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-13, and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Eisele WIPO 2017192566 in view of Russel et. al. U.S. 2018/0284278 further in view of Kalscheur US 20160245919 A1 further in view of Kalscheur 	US 20160245919 A1. 
Regarding claim 1, Eisele teaches, A system comprising: a plurality of light-emitter devices (Fig. 1, 11, paragraph 102), wherein the plurality of light-emitter devices (Fig. 1, 11)  such that the emitted light interacts with an external environment of the system (paragraph 0128, emitted light directed to target); a receiver subsystem configured to provide information indicative of interactions between the emitted light and the external environment (paragraph 0128, light sensing elements); and a controller (paragraph 0041, central controller), the operations comprising: determining, for at least one light-emitter device of the plurality of light-emitter devices, a light pulse schedule (paragraph 0041), and causing the at least one light-emitter device (Fig. 1, 11, any one of these light sources) of the plurality of light-emitter devices to emit a light pulse according to the light pulse schedule (paragraph 0041).
But fails to explicitly teach, is operable to emit light along a plurality of emission vectors, is based on a respective emission vector of the at least one light-emitter device and a three-dimensional map of the external environment,. 
wherein the light pulse schedule is based on a target resolution at an anticipated distance from the system
wherein the anticipated distance comprises at least one light pulse parameter and a listening window duration
 
Russel teaches, wherein the light pulse schedule (paragraph 0032) is based on a respective emission vector (paragraph 0032, angle orientation of transmitted light pulse constitutes emission vector) of the at least one light-emitter device (Fig. 1, 110, light source) and a three-dimensional map of the external environment (paragraphs 0031 and 0080), wherein the light pulse schedule comprises at least one light pulse parameter (paragraphs 0028 and 0029, discusses pulse power and pulse duration) and a listening window duration (paragraph 0025). 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eisele to incorporate the teachings of Russel in order to increase the effective pulse rate of the light source (Russel, abstract). 
Kalscheur teaches wherein the light pulse schedule is based on a target resolution at an anticipated distance from the system[0049-0050]
wherein the anticipated distance comprises at least one light pulse parameter [0050](
 time of flight is implicit) and a listening window duration
wherein the light pulse schedule is operable to emit light along a plurality of emission vectors (Fig. 3A).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eisele to incorporate the teachings of Kalscheur in order to generate appropriate resolution for far and close objects.

Regarding claim 2, the combination of Eiseleand Russel teach The system of claim 1. 
Russel further teaches, wherein the plurality of light-emitting devices comprises at least one of: a laser diode, a laser bar, or a laser stack (paragraph 0025, discusses laser diode).
It would be obvious to one of ordinary skill in the art to utilize a laser diode as a light emitting device as it is well known and commonly used in the art. 

Regarding claim 3, the combination of Eiseleand Russel teach, The system of claim 1. 
Eisele further teaches, wherein the receiver subsystem (paragraph 0128, light sensing elements) comprises a plurality of light- detector devices (paragraph 0128, light sensing elements).
Russel further teaches, wherein the light detector devices comprise at least one of: an avalanche photodiode, a single photon avalanche detector (SPAD), or a silicon photomultiplier (SiPM) (paragraph 0076).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize an avalanche photodiode or single photon avalanche detector (SPAD) in a light detector as it is well known in the art and commonly used. 

Regarding claim 4, the combination of Eiseleand Russel teach, The system of claim 3.
 Eisele further teaches, wherein the plurality of light-detector devices (paragraph 0128, light sensing elements) is configured to detect light comprising a wavelength of at least one of: 1550 nm or 780 nm (paragraph 0120, discusses 780nm).

Regarding claim 5, the combination of Eiseleand Russel teach, The system of claim 1, further comprising: 
(paragraph 0150, case) disposed along a vertical plane (paragraph 0150, Fig. 1), wherein each light-emitter device is coupled to the substrate (Fig. 1, 11, emitters).
Russel further teaches, so as to be operable to emit light along its respective emission vector (paragraph 0032, angle orientation of transmitted light pulse constitutes emission vector) , wherein at least two emission vectors of the plurality of emission vectors vary with respect to a horizontal plane (paragraph 0032). 

Regarding claim 7, the combination of Eiseleand Russel teach, The system of claim 1.
Russel further teaches, wherein determining the light pulse schedule comprises: determining an object (Fig. 1, 130, target) and a corresponding object distance (paragraph 0042) wherein the object (Fig. 1, 130, target) is located along the respective emission vector (Fig. 1, angle orientation of emitted light pulse) of the at least one light-emitter device (Fig. 1, 110, light source) in the external environment (Fig. 1); and determining the listening window duration based on the corresponding object distance (paragraph 0025) and a speed of the light pulse (paragraphs 0030 and 0031).

Regarding claim 8, the combination of Eiseleand Russel teach, The system of claim 7.
Russel further teaches, wherein the object comprises at least one of: a ground surface, a vehicle, an obstacle, or an occluding element (paragraph 0031, discusses vehicles and road signs as target objects).

Regarding claim 9, the combination of Eiseleand Russel teach, The system of claim 1.
Russel further teaches, wherein the at least one light pulse parameter comprises at least one of: a desired pulse onset time, a desired wavelength, a desired pulse power, or a desired pulse duration (paragraphs 0028 and 0029, discusses pulse power and pulse duration).

Regarding claim 10, the combination of Eiseleand Russel teach, The system of claim 1. 


Regarding claim 11, the combination of Eisele and Russel teach, The system of claim 10.
 Russel further teaches, wherein adjusting the light pulse schedule comprises (paragraph 0031): based on the received information (paragraphs 0031, 0080-0081), adjusting the three dimensional map of the external environment (paragraphs 0031, 0080-0081).

Regarding claim 12, the combination of Eisele and Russel teach, The system of claim 1. 
Russel further teaches, wherein the listening window duration is adjustable within an inclusive range between 100 nanoseconds and 2 microseconds (paragraph 0063).

Regarding claim 13, Eisele teaches,  A method comprising: determining, for at least one light-emitter device (Fig. 1, 11, paragraph 102) of a plurality of light-emitter devices (Fig. 1, 11, paragraph 102), a light pulse schedule (paragraph 0041), wherein the plurality of light-emitter devices (Fig. 1, 11, paragraph 102) and causing the at least one light-emitter device of the plurality of light-emitter devices (Fig. 1, 11, paragraph 102) to emit a light pulse according to the light pulse schedule (paragraph 0041, central controller)., wherein the light pulse interacts with an external environment (paragraph 0020, light pulses interact with plants as they regulate plant growth).
Eisele fails to explicitly teach, is operable to emit light47 along a plurality of emission vectors, wherein the light pulse schedule is based on a respective emission vector of the at least one light-emitter device and a three-dimensional map of an external environment, wherein the light pulse schedule comprises at least one light pulse parameter and a listening window duration.
Wintermantel teaches, is operable to emit light47 along a plurality of emission vectors (Col. 2, lines 34-37).

Russel teaches, wherein the light pulse schedule is based on a respective emission vector (paragraph 0032, angle orientation of transmitted light pulse constitutes emission vector) of the at least one light-emitter device device (Fig. 1, 110, light source)  and a three-dimensional map of an external environment (paragraphs 0031 and 0080-0081), wherein the light pulse schedule comprises at least one light pulse parameter (paragraphs 0028 and 0029, discusses pulse power and pulse duration) and a listening window duration (paragraph 0025).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eisele to incorporate the teachings of Russel in order to increase the effective pulse rate of the light source (Russel, abstract). 

Regarding claim 15, the combination of Eisele and Russel teach, The method of claim 13.
 Russel further teaches, wherein determining the light pulse schedule comprises (paragraph 0032): determining an object (Fig. 1, 130, target) and a corresponding object distance (paragraph 0042), wherein the object is located along the respective emission vector (Fig. 1, angle orientation of emitted light pulse) of the at least one light-emitter device (Fig. 1, 110, light source) in the external environment (Fig. 1); and determining the listening window duration based on the corresponding object distance (paragraph 0025)  and a speed of the light pulse (paragraphs 0030 and 0031).

Regarding claim 16, the combination of Eisele and Russel teach, The method of claim 15. 
Russel further teaches, wherein the object comprises at least one of: a ground surface, a vehicle, an obstacle, or an occluding element (paragraph 0031, discusses vehicles and road signs as target objects).

Regarding claim 17, the combination of the combination of Eisele and Russel teach, The method of claim 13. 
Russel further teaches, further comprising: during the listening window duration (paragraph 0031), receiving information indicative of an interaction between the light pulse and the external environment (paragraph 0031) , wherein the received information is indicative of a reflection of the pulse of an external object[0031]; and based on the received information (paragraphs 0031, 0080-0081), adjusting the three-dimensional map of the external environment paragraphs 0031, 0080-0081).

 Regarding claim 18, the combination of Eisele and Russel teach, The method of claim 17.
Russel further teaches, further comprising: based on the received information (paragraph 0031), adjusting the light pulse schedule (paragraph 0031).

Regarding claim 19, the combination of Eisele and Russel teach,The method of claim 13.
Russel further teaches, wherein determining the light pulse schedule comprises adjust the listening window duration within an inclusive range between 100 nanoseconds and 2 microseconds (paragraph 0063).

Regarding claim 20, Eisele teaches, A system comprising: a plurality of light-emitter devices (Fig. 1, 11, paragraph 102), wherein the plurality of light-emitter devices (Fig. 1, 11, paragraph 102) is operable to emit light along a plurality of emission vectors such that the emitted light interacts with an external environment of the system (paragraph 0020, light pulses interact with plants as they regulate plant growth); a receiver subsystem (paragraph 0128, light sensing elements) configured to provide information indicative of interactions between the emitted light and the external environment (paragraph 0128, light sensing elements); and a controller operable to carry out operations (paragraph 0041, central controller), the operations comprising: 
determining, based on an emission vector of at least one light-emitter device of the plurality of light-emitter devices and a three-dimensional map of the external environment[0031], 
a maximum predicted distance[0031](maximum range)

Eisele fails to explicitly teach, is operable to emit light along a plurality of emission vectors, wherein the light pulse schedule is based on a respective emission vector of the at least one light-emitter device and a three-dimensional map of 49 the external environment,  an anticipated distance;
determining, for the at least one light-emitter device, a light pulse schedule, wherein the light pulse schedule is based on a target resolution at the anticipated  distance
wherein the target resolution comprises a vertical resolution from the system or between adjacent target locations along a horizontal ground plane

wherein the determined light pulse schedule comprises at least one light pulse parameter and a listening window duration; and a second light pulse according to a default light pulse schedule.
Russel teaches, wherein the light pulse schedule (paragraph 0032)  is based on a respective emission vector (paragraph 0032, angle orientation of transmitted light pulse constitutes emission vector) of the at least one light-emitter device (Fig. 1, 110, light source) and a three-dimensional map of 49 the external environment (paragraphs 0031 and 0080), wherein the determined light pulse schedule comprises at least one light pulse parameter (paragraphs 0028 and 0029, discusses pulse power and pulse duration)  and a listening window duration (paragraph 0025); and a second light pulse according to a default light pulse schedule (paragraph 0032).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eisele to incorporate the teachings of Russel in order to increase the effective pulse rate of the light source (Russel, abstract). 

Kalscheur teaches wherein the light pulse schedule is based on a target resolution at an anticipated distance from the system[0049-0050]
wherein the anticipated distance comprises at least one light pulse parameter [0050](
 time of flight is implicit) and a listening window duration
wherein the light pulse schedule is operable to emit light along a plurality of emission vectors (Fig. 3A).
determining, based on an emission vector of at least one light-emitter device of the plurality of light-emitter devices and a three-dimensional map of the external environment, an anticipated  distance;[0050]( coarse scanning) and [0005]
determining, for the at least one light-emitter device, a light pulse schedule, wherein the light pulse schedule is based on a target resolution at the anticipated  distance[0049-0050]
wherein the target resolution comprises a vertical resolution from the system or between adjacent target locations along a horizontal ground plane(fig. 3 and [0050 implicit if rate is increased the resolution will be changed accordingly])

It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Eisele to incorporate the teachings of Kalscheur in order to generate appropriate resolution for far and close objects.

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Eisele WIPO 2017192566 in view of Wintermantel U.S. patent 8436763 and Russel et. al. U.S. 2018/0284278 and Ball 2013/0088872. 

	Regarding claim 6, the combination of Eisele and Russel teach, The system of claim 1.
Eisele further reaches, further comprising: a housing (paragraph 0025, external case or enclosure), wherein the plurality of light-emitter devices and the receiver subsystem are coupled to the housing (paragraphs 0025 and 0032).
But fails to explicitly teach, wherein the housing is configured to rotate about a rotational axis.
Ball teaches, wherein the housing is configured to rotate about a rotational axis (paragraph 0013).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eisele to incorporate the teachings of Ball to enable multiple scans along multiple paths (paragraph 0008).

Regarding claim 14, the combination of Eisele and Russel teach, The method of claim 13. 
Eisele further teaches, wherein the plurality of light-emitter devices (paragraph 0025) is coupled to the housing (paragraph 0025, external case or enclosure).
But fails to explicitly teach, causing a housing to rotate about a rotational axis. 
Ball teaches, causing a housing to rotate about a rotational axis (paragraph 0013). 
                                                                                                                                                                           It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Eisele to incorporate the teachings of Ball to enable multiple scans along multiple paths (paragraph 0008).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOVHANNES BAGHDASARYAN whose telephone number is (571)272-7845.  The examiner can normally be reached on Mon-Fri 7am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/HOVHANNES BAGHDASARYAN/             Examiner, Art Unit 3645